Exhibit SUBSCRIPTION AGREEMENT Applied DNA Sciences, Inc. 25 Health Sciences Drive, Suite 113 Stony Brook,New York 11790 Gentlemen and Ladies: The undersigned (the “Subscriber”) hereby subscribes for $ of $100,000 principal amount 10% secured convertible promissory notes (each a “Note,” or collectively, the “Notes”) of Applied DNA Sciences, Inc., a Delaware corporation (the “Company”).This is an offering by the Company of up to a maximum aggregate amount of S1,500,000 in Notes to one or more subscribers (the “Offering”); provided that the Company may increase the size of the Offering, in its discretion, to $2.500,000.The Notes and accrued but unpaid interest thereon automatically convert into shares of the Company’s common stock, $0.001 par value (the “Common Stock”), on the first anniversary of the date of the closing of the purchase and sale of such Notes (the “Closing Date”) at a price equal to 80% of the average volume weighted average price of the Common Stock for the ten trading days prior to the Closing Date (the “Automatic Conversion Price”).The Notes are convertible at the option of the holder into shares of Common Stock at a price equal to the greater of (i) 50% of the average price of the Common Stock for the ten trading days prior to the date of the notice of conversion and (ii) the Automatic Conversion Price, at any time prior to the first anniversary of the Closing Date.In addition, at any time prior to conversion, the Company will have the right to prepay the Notes and accrued but unpaid interest thereon upon three days notice, such notice to allow the holders of the Notes to convert the Notes into shares of Common Stock prior to such repayment. Until the principal and interest owed under the Notes are paid in full, or converted into the Common Stock, the Notes will be secured by a security interest in all of the assets of the Company.This security interest will be pari passu with the security interest granted to the holders of an aggregate principal amount of $250,000 of secured convertible promissory notes of the Company bearing interest at 10% per annum issued on March 4, 2008 (the “March Notes”), with the security interest granted to the holder of a $100,000 principal amount secured convertible promissory note of the Company bearing interest at 10% per annum issued on May 7, 2008 (the “May Note”), with the security interest granted to the holders of an aggregate principal amount of $250,000 of secured convertible promissory notes of the Company bearing interest at 10% per annum issued on July 31, 2008 (the “July Notes”), and with the security interest granted to James A. Hayward, the Chairman of the Board of Directors and the Company’s President and Chief Executive Officer, for an aggregate principal amount of $650,000 of secured convertible promissory notes of the Company bearing interest at 10% per annum issued on October 21, 2008 and January 29, 2009 (the “Hayward Notes”).Upon the automatic conversion (or earlier payment) of the March Notes, the May Note, the July Notes and the Hayward Notes, all of the Company’s obligations will be discharged, including the termination of the noteholders’ security interest in the Company’s assets.The Company may issue debt in addition to the amounts sold in the Offering that may be secured by a security interest in all of the Company’s assets, which would be pari passu to the security interest granted to the holders of the Notes, the March Notes, the May Note, the July Notes and the Hayward Notes. The Notes bear interest at the rate of 10% per annum, and the principal and all accrued and unpaid interest shall be payable in full on the first anniversary of their issuance in shares of Common Stock, unless paid in cash at the Company’s sole discretion. 1.
